Citation Nr: 1444338	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-11 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for posttraumatic stress disorder (PTSD) (also claimed as sexual trauma, nightmares, suicidal thoughts, night sweats, sexual orientation, and sleep disturbance), and if so, whether service connection may be granted.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

3.  Whether new and material evidence has been presented to reopen a service connection claim for joint pain (also claimed as aching joints), to include as due to an undiagnosed illness, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992, including Persian Gulf service in Southwest Asia.  His awards include the Kuwait Liberation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2004 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The July 2004 decision denied service connection for PTSD, adjustment disorder with depressed mood, concentration and memory loss, and declined to reopen a claim for joint problems (claimed as aching joints).  The August 2010 rating decision declined to reopen a claim for service connection for patellofemoral pain syndrome of the left knee.

By way of background, the RO has treated the July 2004 rating decision as a prior final denial of the psychiatric and joints claims on appeal.  However, the record shows that the notice of the denial and appeal rights was returned as undeliverable and there is no indication that the Veteran ever received notice of the July 2004 decision or his right to appeal the decision.  Construing this evidence in the light most favorable to the Veteran, the Board finds that the July 2004 decision did not become final and these two appeals are still pending.  38 C.F.R. §§ 20.201, 20.302(a) (2013).

The Board notes that, while a claim of entitlement to service connection for patellofemoral pain syndrome of the left knee was denied by the RO in January 1994, the Veteran's claim for "left knee condition," filed in April 2010, is based on a new diagnosis of DJD of the left knee and is therefore is a "new claim."  The Veteran is seeking service connection for a disability that is a distinct from the one at issue in his prior claim.  Therefore, new and material evidence is not necessary to consider this claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).

In his May 2011 substantive appeal, the Veteran requested a Board hearing.  In a letter dated March 2013, the Veteran was notified that such a hearing was scheduled for June 2013.  However, the Veteran failed to report and, as such, his hearing request is deemed withdrawn.

The issues of entitlement to retroactive pay and vocational rehabilitation benefits were raised in submissions from the Veteran dated August 2010 and September 2010, respectively.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As discussed in further detail below, the Board is reopening the claim for service connection for joint pain because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of this issue, as well as the left knee claim, are addressed in the REMAND portion of the decision below and the claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied the Veteran's claim of service connection for aching joints as due to undiagnosed illness.  In a letter dated in the same month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the January 1997 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for joint pain due to undiagnosed illness.

3.  In an August 1998 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  In a letter dated in September 1998, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

4.  The evidence received since the August 1998 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

5.   The Veteran's PTSD had its onset in service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service connection for aching joints as due to undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for joint pain due to undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 1998 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening claims

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Joint pain due to undiagnosed illness.

A January 1997 rating action denied service connection for aching joints as due to undiagnosed illness.  The Veteran did not file a NOD with the January 1997 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the January 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

One of the joints the Veteran claims as aching/painful due to undiagnosed illness is his left shoulder.  Evidence submitted since the January 1997 final decision includes an April 2003 x-ray and bone scan of the left shoulder, neither of which resulted in a diagnosis explaining his joint pain.  In an August 2010 lay submission he reported receiving hydrocodone shots in both shoulders.  These treatment records suggest that the Veteran may have an undiagnosed illness manifested by joint pain.  As they were not previously submitted to agency decisionmakers and raise a reasonable possibility of substantiating the claim, they are new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for joint pain due to undiagnosed illness for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

PTSD

An August 1998 rating action denied service connection for PTSD.  The Veteran did not file a NOD with the August 1998 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond; Buie.  Thus, the August 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

The August 1998 decision denied service connection for PTSD because the RO found that there was no evidence of the Veteran's reported stressors.  Evidence submitted since the August 1998 final decision includes a September 2010 buddy statement from a retired Colonel who served with the Veteran in the VII Corps Headquarters Chaplain Section.  He reported that they traveled throughout southern Iraq and Kuwait, and that their duties included burial details.  He reported that the Veteran "had 'hands on' contact with the decaying bodies.  He did indeed experience some of the most gruesome sights.  His is not imagination or some type of war time fantasy."  This report supports the occurrence of Veteran's stressor.  Moreover, psychiatric treatment records dated after August 1998 (from VA as well as during incarceration and psychiatric hospitalization) contain numerous references to Gulf War exposure to dead bodies.  The treatment records and lay statement were not previously submitted to agency decisionmakers and they raise a reasonable possibility of substantiating the claim.  They are therefore new and material.  Shade.

Moreover, since the prior adjudication of the Veteran's PTSD claim, the regulations have been relaxed for establishing certain stressors.  38 C.F.R. §§ 3.304(f)(3), (5).  The Board reopens the Veteran's claim of entitlement to service connection for PTSD for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that his PTSD is related to, inter alia, his exposure to dead bodies in his work as a chaplain while he was deployed to the Persian Gulf.  His service personnel records confirm that he served in Southwest Asia from December 1990 to April 1991.  A competent and credible September 2010 statement from a retired Colonel who served with the Veteran in the VII Corps Headquarters Chaplain Section states that the Veteran traveled throughout southern Iraq and Kuwait.  He stated that the Veteran's duties included burial details and that the Veteran, specifically, "had 'hands on' contact with the decaying bodies.  He did indeed experience some of the most gruesome sights.  His is not imagination or some type of war time fantasy."  Thus the Veteran's reported stressor is both related to his fear of hostile military activity and consistent with the places, types, and circumstances of his service.

In a VA treatment record dated in August 2001, a VA psychiatrist diagnosed the Veteran with PTSD.  In her discussion of the Veteran's symptoms leading to the diagnosis, the psychiatrist noted flashbacks to active duty experiences including smells of the burned dead bodies.  This establishes that his symptoms are related to the claimed stressor.  Moreover, it is consistent with many notations from psychiatric treatment records made during his incarceration and civil commitment at the Ann Klein Forensic Center that discuss his exposure to these bodies in connection with a diagnosis of PTSD.

There is no clear and convincing evidence contrary to these records.  38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's testimony establishes the occurrence of his claimed stressor, which is related to his fear of hostile military or terrorist activity.  As the VA psychiatrist's treatment note establishes a diagnosis of PTSD and a link between current symptomatology and the Veteran's stressor, service connection for PTSD is warranted.


ORDER

New and material evidence to reopen a claim of service connection for joint pain due to undiagnosed illness has been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of service connection for PTSD has been presented; to this extent, the appeal is granted.

Service connection for PTSD is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not been provided with VA examinations addressing his joint pain or left knee in more than 20 years.  The Board finds that new examinations based on the complete record are necessary in order to adjudicate the service connection claims.

Finally, at the time of this decision, the Veteran appears to be permanently housed in a psychiatric hospital; namely the State of New Jersey Department of Human Services' Ann Klein Forensic Center.  If in-person VA examinations cannot be arranged, the AOJ should attempt to have an Ann Klein Forensic Center physician complete a fee basis examination.  If neither of these is possible, an appropriate VA physician should be asked to provide medical opinions based on a review of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of joint pain and/or left knee pain during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  After completing this and any other appropriate development, schedule the Veteran for an appropriate examination to address the etiology and onset of any left knee disability found to be present.  If an in-person VA examination cannot be arranged, the AOJ should attempt to have an in-house physician at the Ann Klein Forensic Center complete a fee basis examination.  If neither option is possible, an appropriate VA physician should be asked to provide a medical opinion based on a review of the record.

The examiner/reviewer should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings should be reported in detail.  

Ask the examiner/reviewer to state whether it is at least as likely as not that the left knee DJD is related to or had its onset in service.  

The rationale for all opinions expressed should be set forth in a legible report.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his joint pain.  If an in-person VA examination cannot be arranged, the AOJ should attempt to have an in-house physician at the Ann Klein Forensic Center complete a fee basis examination.  If neither option is possible, an appropriate VA physician should be asked to provide a medical opinion based on a review of the record.

The examiner/reviewer should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings should be reported in detail.  

The examiner/reviewer should address the following:

Please state whether it is at least as likely as not that joint pain can be attributed to a known clinical diagnosis.  

i.  If any joint pain can be attributed to a known clinical diagnosis, please identify the corresponding diagnosis.  

ii.  If any joint pain can be attributed to a known clinical diagnosis, please opine as to whether it is at least as likely as not related to or had its onset in service. 

iii.  If the Veteran's  complaints of joint pain are attributed to a known clinical diagnosis, please state whether it a disability without conclusive pathophysiology or etiology.

Please acknowledge and discuss the 1992 notations in the service treatment records of joint arthralgia with unknown etiology

Please be sure to discuss the in-service reports of joint pain and be aware that the Veteran first filed a claim for aching joints in the same month that he separated from service.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


